Title: To George Washington from Elias Boudinot, 30 May 1780
From: Boudinot, Elias
To: Washington, George



Dear Sir
Baskinridge [N.J.] May 30th 1780

It would have given me great Pleasure to have been favoured with your Company on Thursday, but am fully convinced of the necessity of Business being attended to; whenever your Excellency can spare a day I shall think myself very happy in being honored by a Visit.
The Person referred to in your Postscript, is a Major Ward of the new Levies, who has made very full Offers of this kind, on condition of his future acceptance with our Government—I propose applying to the Govr & Councill for this Purpose, without mentioning Names, if your Excellency thinks it proper—His Situation & advantages for Communication exceed any Persons that I know of—It is some time, since I had any Communication with him, but then he was anxiously desirous of being employed in any manner so as to make up with his Country.
Mrs Boudinot & Miss Susan join me in the most respectfull Compliments And have the Honor to be Dr Sir Your most Obedt Hble Servt

E. Boudinot

